Citation Nr: 1455353	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-26 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

An October 2011 rating decision denied service connection for adjustment disorder, obsessive-compulsive personality disorder, depression, anxiety and posttraumatic stress disorder (PTSD).

An April 2012 rating decision continued the previous denial and denied service connection for GERD.

The Board notes that it will consider the Veteran's claims for various psychiatric disabilities as one claim for an acquired psychiatric disability.  The issue has been phrased accordingly.

The Board also notes that the Veteran submitted a statement in April 2013 in support of her claim for an acquired psychiatric disability.  The statement was submitted after the most recent supplemental statement of the case.  Thus, the RO has not had the opportunity to review this new evidence.  There was no waiver of RO consideration included with the statement.

Based on the disposition of the Veteran's claim for an acquired psychiatric disability, the Board finds that it is unnecessary to remand for further development by the RO (i.e. delay) and will proceed with adjudication.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Giving her the benefit of the doubt, the Veteran has an acquired psychiatric disability that is etiologically related to her active duty service.

2.  The Veteran's GERD is not etiologically related to her active duty service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that she has an acquired psychiatric disability and GERD as a result of her active duty service.

A review of the service treatment records shows that the Veteran attempted suicide in September 1994.  Within days she was separated from active duty service.  Upon her separation examination, the Veteran reported depression and excessive worry.  Her separation examination notes borderline obsessive compulsive disorder features and the reason given for her separation was noted as "personality disorder."

There was no treatment for or reports of symptoms of GERD during active duty service.  The Veteran reported indigestion on both her entrance and separation reports of medical history.

A review of the post-service treatment records does not show any mental health treatment.  The Veteran has repeatedly reported that she was unaware that she could seek medical assistance from the VA until recently.  She has also reported that she has attempted to seek private therapy and treatment through the VA.  She noted that as her claim is pending she has yet to receive counseling.

Private treatment records show a diagnosis of GERD in December 2011.

In July 2011 the Veteran was afforded a VA mental disorders examination.  She reported that she often feels anxious.  She recently switched jobs to work at the VA and she stated that she has "a lot of anxiety being in a military type setting."  She reported "a lot of crying and feeling emotional" and that she "almost quit a few times."  She reported anxiety and breathing problems and noted that she "gets angry if things are out of place" and she cannot move them back to where they belong.  She is "socially uncomfortable" and "hates social activities at work such as pot lucks."  

Upon mental status examination her psychomotor activity was tense, her mood was anxious, her affect was flat, she was fully oriented and had normal judgment and thought processes.  She had sleep impairment and exhibited obsessive/ritualistic behaviors.  She reported panicking when driving in traffic and at work.  Her memory was normal.  She has problems at work including decreased concentration, difficulty following instructions, inappropriate behavior and poor social interaction.  The examiner diagnosed adjustment disorder with anxious and depressed mood and obsessive compulsive personality disorder.

The examiner noted that the Veteran cannot be service-connected for an obsessive compulsive personality disorder.  With regard to the Veteran's adjustment disorder, the examiner noted that it is "related to her changing jobs" and "is not related to the mental health problems noting in her military records."

In January 2012 the Veteran was afforded an esophageal conditions examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination the examiner diagnosed GERD and heartburn.  The examiner opined that the conditions are "less likely than not caused by or result of, or permanently aggravated by activities during military service."  The examiner noted that the Veteran reported frequent indigestion before entering service.  There was no treatment for symptoms during service or diagnosis within a year of separation from active duty service.  The examiner also reported "no ongoing care for this condition."  

Despite the negative VA opinion, the Board finds that service connection for an acquired psychiatric disability is warranted.  

The Board notes that the Veteran had a suicide attempt during service and notations of a psychiatric disability.  Based on the VA examination, the Veteran currently has an Axis I diagnosis of an acquired psychiatric disability, for which service connection can be granted.  Additionally, the Veteran has provided a significant number of credible statements linking her current acquired psychiatric disability to her active duty service.

Accordingly, service connection for an acquired psychiatric disability is warranted.

Unfortunately, the Board cannot grant service connection for GERD.  

As noted above, there are no notations of complaints of or treatment for GERD or related symptoms during the Veteran's active duty service.  Since separation, there is only one notation in the Veteran's medical records of a diagnosis of GERD.

While the Board was able to grant service connection for an acquired psychiatric disability based on the Veteran's statements and the service records, with regard to that issue there were significant in-service documents that corroborated the Veteran's statements.  In this regard, the nature and extent of the disability related to service is not before the Board at this time. 

There is simply no in-service evidence of treatment for symptoms of GERD other than the Veteran's reports of indigestion on her entrance and exit report of medical history.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for GERD is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Preliminarily, the Board notes that the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is being granted in full.  Accordingly a discussion of the duties to notify and assist as they relate to that issue are unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in a January 2012 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's statements.  

The Veteran has been afforded adequate examinations on the issue of entitlement to service connection for GERD.  VA provided the Veteran with an examination in January 2012.  As discussed above, the examination was more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.

Entitlement to service connection for GERD is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


